 

Exhibit 10.4

 

STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT is made as of the 20th day of March, 2017 (the
“Grant Date”) by and between PAVmed Inc., a Delaware corporation (the
“Company”), and Dennis M. McGrath (“Grantee”).

 

WHEREAS, in accordance with that certain Employment Agreement (“Employment
Agreement”), dated as of March 20, 2017, between the Company and the Grantee,
the Board of Directors of the Company (the “Board”) authorized the grant to the
Grantee of an option (the “Option”) to purchase an aggregate of 250,000 shares
of the authorized but unissued common stock of the Company, $.001 par value
(“Common Stock”), conditioned upon the Grantee’s acceptance thereof upon the
terms and conditions set forth in this Agreement and, notwithstanding that the
Option is not issued under the Plan, subject to the terms of the Company’s 2014
Long-Term Incentive Equity Plan (the “Plan”) (capitalized terms used herein and
not otherwise defined have the meanings set forth in the Plan); and

 

WHEREAS, the Grantee desires to acquire the Option on the terms and conditions
set forth in this Agreement and, notwithstanding that the Option is not issued
under the Plan, subject to the terms of the Plan;

 

IT IS AGREED:

 

1.         Grant of Stock Option. The Company hereby grants to the Grantee the
right and option to purchase all or any part of an aggregate of 250,000 shares
of the Common Stock (the “Option Shares”) on the terms and conditions set forth
herein and, notwithstanding that the Option is not issued under the Plan,
subject to the provisions of the Plan, which shall be deemed incorporated herein
by reference.

 

2.         Non-Incentive Stock Option. The Option represented hereby is not
intended to be an Option that qualifies as an “Incentive Stock Option” under
Section 422 of the Internal Revenue Code of 1986, as amended.

 

3.         Exercise Price. The exercise price (the “Exercise Price”) of the
Option is $5.95 per share which is the fair value at date of grant, subject to
adjustment as hereinafter provided.

 

 

 

 

4.         Exercisability. Subject to the terms and conditions of the Plan and
this Agreement, this Option shall become exercisable as to one-twelfth (1/12) of
the Option Shares on the last day of the fiscal quarter in which the Grant Date
occurs, unless the Grant Date occurs more than forty-five (45) days after the
commencement of such fiscal quarter, in which case the Option shall become
exercisable as to one-twelfth (1/12) of the Option Shares on the last day of the
next succeeding fiscal quarter, and shall become exercisable as to one-twelfth
(1/12) of the Option Shares on the last day of each successive fiscal quarter
for the following eleven (11) fiscal quarters. After a portion of the Option
becomes exercisable, it shall remain exercisable except as otherwise provided
herein, until the close of business on the day that is ten years from the Grant
Date (the “Exercise Period”).

 

5.         Effect of Termination of Employment.

 

5.1.      Termination Due to Death. If Grantee’s employment by the Company
terminates by reason of death, the portion of the Option, if any, that was
exercisable as of the date of death may thereafter be exercised by the legal
representative of the estate or by the legatee of the Grantee under the will of
the Grantee, for a period of one year from the date of such death or until the
expiration of the Exercise Period, whichever period is shorter. The portion of
the Option, if any, that was not exercisable as of the date of death shall
immediately terminate upon death.

 

5.2.      Termination Due to Disability. If Grantee’s employment by the Company
terminates by reason of Disability, the portion of the Option, if any, that was
exercisable as of the date of termination of employment may thereafter be
exercised by the Grantee or legal representative for a period of one year from
the date of such termination or until the expiration of the Exercise Period,
whichever period is shorter. The portion of the Option, if any, that was not
exercisable as of the date of Disability shall immediately terminate upon
disability.

 

5.3.      Termination Due to Retirement. If Grantee’s employment by the Company
terminates due to Normal Retirement, then the portion of the Option that was
exercisable as of the date of termination of employment may be exercised for a
period of one year from the date of such termination or until the expiration of
the Exercise Period, whichever is shorter. The portion

 

 2 

 

 

of the Option not yet exercisable on the date of termination of employment shall
immediately expire.

 

5.4.      Termination by the Company without Cause or by the Grantee without
Good Reason. If Grantee’s employment is terminated by the Company without
“Cause” (as defined in the Employment Agreement) or by the Grantee without “Good
Reason” (as defined in the Employment Agreement), then the portion of the Option
that was exercisable as of the date of termination of employment may be
exercised for a period of three months from the date of such termination or
until the expiration of the Exercise Period, whichever is shorter. The portion
of the Option not yet exercisable on the date of termination of employment shall
immediately expire.

 

5.5.      Termination by the Grantee with Good Reason. If Grantee’s employment
is terminated by the Grantee with Good Reason, then the Option immediately shall
become exercisable as to all of the Option Shares and may be exercised for a
period of three months from the date of such termination or until the expiration
of the Exercise Period, whichever is shorter.

 

5.6.      Change of Control. If a Change of Control (as defined in the
Indemnification Agreement between the Company and the Grantee dated as of the
date hereof) occurs at or prior to a termination of Grantee’s employment, then
the Option immediately shall become exercisable as to all the Option Shares and
may be exercised until the expiration of the Exercise Period or such shorter
period set forth in Sections 5.1 to 5.5 or 5.7.

 

5.7.      Other Termination. If Grantee’s employment is terminated for any
reason other than (i) death, (ii) Disability, (iii) Normal Retirement, (iv)
without Cause by the Company or without Good Reason by the Grantee or (v) with
Good Reason by the Grantee, the Option shall expire on the date of termination
of employment.

 

5.8.      Competing With the Company. If Grantee’s employment with the Company
or a Subsidiary is terminated for any reason whatsoever and Grantee violates any
of the provisions of Section 5 of the Employment Agreement as determined by
judgment issued in a court of law, then the Board, in its sole discretion, may
require the Grantee to return to the Company the

 

 3 

 

 

economic value of any award that was realized or obtained by such Grantee at any
time during the period beginning on the date that is 6 months prior to the date
such Grantee’s employment is terminated; provided, however, that if Grantee is a
resident of the State of California, such right must be exercised by the Company
for cash within six months after the date of termination of Grantee’s service to
the Company or within six months after exercise of the Option, whichever is
later. In such event, Grantee agrees to remit to the Company, in cash, an amount
equal to the difference between the Fair Market Value of the Option Shares on
the date of termination (or the sales price of such Option Shares if the Option
Shares were sold during such 6 month period) and the Exercise Price of such
Option Shares.

 

6.         Withholding Tax. Not later than the date as of which an amount first
becomes includible in the gross income of the Grantee for Federal income tax
purposes with respect to the Option, the Grantee shall pay to the Company, or
make arrangements satisfactory to the Board regarding the payment of, any
Federal, state and local taxes of any kind required by law to be withheld or
paid with respect to such amount (“Withholding Tax”). The obligations of the
Company under the Plan and pursuant to this Agreement shall be conditional upon
such payment or arrangements with the Company and the Company shall, to the
extent permitted by law, have the right to deduct any Withholding Taxes from any
payment of any kind otherwise due to the Grantee from the Company.

 

7.         Adjustments. In the event of any change in the shares of Common Stock
of the Company as a whole occurring as the result of a common stock split, or
reverse split, common stock dividend payable on shares of Common Stock,
combination or exchange of shares, or other extraordinary or unusual event
occurring after the grant of the Option, the terms of this Option shall be
equitably adjusted. Any such adjustments will be made by the Board, whose
determination will be final, binding and conclusive, provided such determination
is made in good faith and the adjustment to the Exercise Price and the number of
shares of Common Stock or other property issuable upon exercise of this Option
appropriately reflects the change in the shares of Common Stock, and provided
further that the aggregate purchase price payable for the Option Shares shall
remain the same.

 

 4 

 

 

8.         Method of Exercise.

 

8.1.      Notice to the Company. The Option shall be exercised in whole or in
part by written notice in substantially the form attached hereto as Exhibit A
directed to the Company at its principal place of business accompanied by full
payment as hereinafter provided of the exercise price for the number of Option
Shares specified in the notice and of the Withholding Taxes, if any.

 

8.2.      Delivery of Option Shares. The Company shall deliver a certificate for
the Option Shares to the Grantee as soon as practicable after payment therefor.

 

8.3.      Payment of Purchase Price.

 

8.3.1.   Cash Payment. The Grantee shall make cash payments by wire transfer,
certified or bank check or personal check, in each case payable to the order of
the Company; the Company shall not be required to deliver certificates for
Option Shares until the Company has confirmed the receipt of good and available
funds in payment of the purchase price thereof.

 

8.3.2.   Cashless Payment. Provided that prior approval of the Company has been
obtained, the Grantee may use Common Stock of the Company owned by him to pay
the purchase price for the Option Shares by delivery of stock certificates in
negotiable form which are effective to transfer good and valid title thereto to
the Company, free of any liens or encumbrances. Shares of Common Stock used for
this purpose shall be valued at the Fair Market Value.

 

8.3.3.   Payment of Withholding Tax. Any required Withholding Tax may be paid in
cash or with Common Stock in accordance with Sections 8.3.1 and 8.3.2.

 

8.3.4.   Exchange Act Compliance. Notwithstanding the foregoing, the Company
shall have the right to reject payment in the form of Common Stock if in the
opinion of counsel for the Company, (i) it could result in an event of
“recapture” under Section 16(b) of the Securities Exchange Act of 1934; (ii)
such shares of Common Stock may not be sold or transferred to the Company; or
(iii) such transfer could create legal difficulties for the Company.

 

9.         Transfer. Except as may be set forth in the next sentence of this
Section, the Option shall not be transferable by the Grantee other than by will
or by the laws of descent and distribution,

 

 5 

 

 

and the Option shall be exercisable, during the Grantee’s lifetime, only by the
Grantee (or, to the extent of legal incapacity or incompetency, the Grantee’s
guardian or legal representative). Notwithstanding the foregoing, the Grantee,
with the approval of the Board, may transfer all or a portion of the Option (i)
(A) by gift, for no consideration, or (B) pursuant to a domestic relations
order, in either case, to or for the benefit of the Grantee’s “Immediate Family”
(as defined below), or (ii) to an entity in which the Grantee and/or members of
Grantee’s Immediate Family own more than fifty percent of the voting interest,
in exchange for an interest in that entity, subject to such limits as the Board
may establish, and the transferee shall remain subject to all the terms and
conditions applicable to the Option prior to such transfer. The term “Immediate
Family” shall mean any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including adoptive relationships, any person sharing the Grantee’s household
(other than a tenant or employee), a trust in which these persons have more than
fifty percent beneficial interest, and a foundation in which these persons (or
the Grantee) control the management of the assets.

 

10.       Company Representations. The Company hereby represents and warrants to
the Grantee that:

 

10.1.    the Company, by appropriate and all required action, is duly authorized
to enter into this Agreement and consummate all of the transactions contemplated
hereunder; and

 

10.2.    the Option Shares, when issued and delivered by the Company to the
Grantee in accordance with the terms and conditions hereof, will be duly and
validly issued and fully paid and non-assessable.

 

11.       Grantee Representations. The Grantee hereby represents and warrants to
the Company that:

 

11.1.    he is acquiring the Option and shall acquire the Option Shares for his
own account and not with a view towards the distribution thereof;

 

11.2.    he has received a copy of the Plan as in effect as of the date of this
Agreement;

 

 6 

 

 

11.3.    he has received a copy of all reports and documents required to be
filed by the Company with the Securities and Exchange Commission pursuant to the
Exchange Act, within the last 24 months and all reports issued by the Company to
its stockholders;

 

11.4.    he understands that he is subject to the Company’s Insider Trading
Policy and has received a copy of such policy as of the date of this Agreement;

 

11.5.    he understands that he must bear the economic risk of the investment in
the Option Shares, which cannot be sold by him unless they are registered under
the Securities Act of 1933 (“1933 Act”) or an exemption therefrom is available
thereunder and that the Company is under no obligation to register the Option
Shares for sale under the 1933 Act;

 

11.6.    in his position with the Company, he has had both the opportunity to
ask questions and receive answers from the officers and directors of the Company
and all persons acting on its behalf concerning the terms and conditions of the
offer made hereunder and to obtain any additional information to the extent the
Company possesses or may possess such information or can acquire it without
unreasonable effort or expense necessary to verify the accuracy of the
information obtained pursuant to Section 11.3 above;

 

11.7.    he is aware that the Company shall place stop transfer orders with its
transfer agent against the transfer of the Option Shares in the absence of
registration under the 1933 Act or an exemption therefrom as provided herein;
and

 

11.8.    if, at the time of issuance of the Option Shares, the issuance of such
shares have not been registered under the 1933 Act, the certificates evidencing
the Option Shares shall bear the following legends:

 

“The shares represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933. The shares may
not be sold or transferred in the absence of such registration or an exemption
therefrom under said Act.”

 

“The shares represented by this certificate have been acquired pursuant to a
Stock Option Agreement dated as of March 20, 2017, a copy of which is on file
with the Company, and may

 

 7 

 

 

not be transferred, pledged or disposed of except in accordance with the terms
and conditions thereof.”

 

12.       Restriction on Transfer of Option Shares. Anything in this Agreement
to the contrary notwithstanding, the Grantee hereby agrees that he shall not
sell, transfer by any means or otherwise dispose of the Option Shares acquired
by him unless (i) the Option Shares are registered under the 1933 Act, or in the
event that they are not so registered, an exemption from the 1933 Act
registration requirements is available thereunder and the Grantee has furnished
the Company with notice of such proposed transfer and the Company’s legal
counsel, in its reasonable opinion, shall deem such proposed transfer to be so
exempt, and (ii) such transfer is in compliance with the Company’s Insider
Trading Policy, as in effect at such time.

 

13.       Miscellaneous.

 

13.1.    Notices. All notices, requests, deliveries, payments, demands and other
communications which are required or permitted to be given under this Agreement
shall be in writing and shall be either delivered personally or sent by
registered or certified mail, or by private courier to the parties at their
respective addresses set forth herein, or to such other address as either party
shall have specified by notice in writing to the other. Notice shall be deemed
duly given hereunder when delivered or mailed as provided herein.

 

13.2.    Conflicts with the Plan. In the event of a conflict between the
provisions of the Plan and the provisions of this Agreement, the provisions of
the Plan shall in all respects be controlling.

 

13.3.    Grantee and Stockholder Rights. The Grantee shall not have any of the
rights of a stockholder with respect to the Option Shares until such shares have
been issued after the due exercise of the Option. Nothing contained in this
Agreement shall be deemed to confer upon Grantee any right to continued
employment with the Company or any subsidiary thereof, nor shall it interfere in
any way with the right of the Company to terminate Grantee in accordance with
the provisions regarding such termination set forth in the Employment Agreement.

 

13.4.    Waiver. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.

 

 8 

 

 

13.5.    Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof. This Agreement
may not be amended except by writing executed by the Grantee and the Company.

 

13.6.    Binding Effect; Successors. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and, to the extent not prohibited
herein, their respective heirs, successors, assigns and representatives. Nothing
in this Agreement, expressed or implied, is intended to confer on any person
other than the parties hereto and as provided above, their respective heirs,
successors, assigns and representatives any rights, remedies, obligations or
liabilities.

 

13.7.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (without regard to choice of
law provisions).

 

13.8.    Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.

 

[Signature Page Follows]

 

 9 

 

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above:

 

  PAVMED INC.         By: /s/ Lishan Aklog     Name:     Title:         GRANTEE:
      /s/ Dennis M. McGrath

 

 

 

 

EXHIBIT A

 

FORM OF NOTICE OF EXERCISE OF OPTION

 

 

        DATE  

 

PAVMED INC.

525 Washington Blvd, Suite 2620

Jersey City, New Jersey 07310

Attention: General Counsel

 

Re:Purchase of Option Shares

 

Gentlemen:

 

In accordance with my Stock Option Agreement, dated as of March 20, 2017, with
PAVmed Inc. (“Company”), under the Company’s 2014 Long-Term Incentive Equity
Plan, I hereby irrevocably elect to exercise the right to purchase _____________
shares of the Company’s common stock, par value $.0001 per share (“Common
Stock”), which are being purchased for investment and not for resale.

 

As payment for my shares, enclosed is (check and complete applicable boxes):

 

☐a ☐personal check or ¨ certified check or ☐ bank check payable to the order of
“PAVmed Inc.” in the sum of $_____________;

 

☐confirmation of wire transfer in the amount of $_____________; and/or

 

☐with the consent of the Company, a certificate for _____________ shares of the
Company’s Common Stock, free and clear of any encumbrances, duly endorsed,
having a Fair Market Value (as such term is defined in the 2014 Long-Term
Incentive Equity Plan) of $_____________.

 

I hereby represent and warrant to, and agree with, the Company that:

 

(i)I am acquiring the Option Shares for my own account, for investment, and not
with a view towards the distribution thereof;

 

(ii)I have received a copy of the Plan and all reports and documents required to
be filed by the Company with the Commission pursuant to the Exchange Act within
the last 24 months and all reports issued by the Company to its stockholders;

 

(iii)I understand that I must bear the economic risk of the investment in the
Option Shares, which cannot be sold by me unless they are registered under the
Securities Act of 1933 (“1933 Act”) or an exemption therefrom is available
thereunder and

 

 

 

 

that the Company is under no obligation to register the Option Shares for sale
under the 1933 Act;

 

(iv)I agree that I will not sell, transfer by any means or otherwise dispose of
the Option Shares acquired by me hereby except in accordance with Company’s
policy, if any, regarding the sale and disposition of securities owned by
employees and/or directors of the Company;

 

(v)in my position with the Company, I have had both the opportunity to ask
questions and receive answers from the officers and directors of the Company and
all persons acting on its behalf concerning the terms and conditions of the
offer made hereunder and to obtain any additional information to the extent the
Company possesses or may possess such information or can acquire it without
unreasonable effort or expense necessary to verify the accuracy of the
information obtained pursuant to clause (ii) above;

 

(vi)my rights with respect to the Option Shares shall, in all respects, be
subject to the terms and conditions of the Company’s 2014 Long-Term Incentive
Equity Plan and the Agreement.

 

(vii)I am aware that the Company shall place stop transfer orders with its
transfer agent against the transfer of the Option Shares in the absence of
registration under the 1933 Act or an exemption therefrom as provided herein;
and

 

(viii)if, at the time of issuance of the Option Shares, the issuance of such
shares have not been registered under the 1933 Act, the certificates evidencing
the Option Shares shall bear the following legends:

 

“The shares represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933. The shares may
not be sold or transferred in the absence of such registration or an exemption
therefrom under said Act.”

 

“The shares represented by this certificate have been acquired pursuant to a
Stock Option Agreement dated as of March 20, 2017, a copy of which is on file
with the Company, and may not be transferred, pledged or disposed of except in
accordance with the terms and conditions thereof.”

 

(ix)I am aware and understand that I may be subject to an Insider Trading
Policy.

 

Kindly forward to me my certificate at your earliest convenience.

 

 2

 

 

Very truly yours,

 

      (Signature)   (Address)             (Print Name)   (Address)            
(Social Security Number)    

 

 3

  